Citation Nr: 1510285	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1970 until March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for "adjustment disorder."  The Veteran appealed the denial and the matter is now before the Board.
 
In a separate decision not on appeal, service connection for PTSD was denied.  The Veteran did not timely appeal from this denial, and thus the matter on appeal has been limited accordingly.

The Veteran testified via video conference before the undersigned Veterans Law Judge, in January 2015.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

SSA Records

During his hearing before the undersigned the Veteran indicated that the US Social Security Administration (SSA) "started giving me disability for this problem" sometime around 2007.  SSA records have not been associated with the claims file and regrettable, the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that the claims must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

VA Examination

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Throughout the course of the appeal, the Veteran has suggested that an acquired psychiatric disorder had its onset while he was stationed in Guam, conducting work related to B-52 aircraft.  Service connection has been established for tinnitus, and the Veteran argues that he "continually hear[s] B-52 bomber noises which affect [his] ability to concentrate and focus on any given task," and that the symptoms have "even driven [him] to attempt suicide . . . [and] have suicidal thoughts."  See August 2010 VA Form-9.

The Veteran has not been afforded a VA examination addressing the matter of whether service connection for a mental health disorder may be established on a secondary basis.  Furthermore, the record is somewhat muddled with regard to the Veteran's current mental health diagnoses.  The Board thus finds that a VA examination must be afforded before the appeal may be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain from the Social Security Administration any records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning such benefits.

2.  Schedule the Veteran for a VA examination.  The examiner should review the claims file and identify all of the Veteran's current mental health diagnoses in accordance with the DSM-V.  For EACH of these diagnoses, other than PTSD, the examiner is to state whether the disorder:

a. is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service.

b. is at least as likely as not caused by a service connected disease or injury, to include tinnitus.

c. was disorder as likely as not aggravated by a service connected disease or injury, to include tinnitus.  "Aggravation" in this context means that the mental health disorder was made worse, beyond the point it may have naturally advanced to, by a service-connected disability.
	
3.  After completing all indicated development, readjudicate the claim for service connection for an acquired psychiatric disorder other than PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




